UNITED STATES DISTRICT COURT Attorney: Morrison Mahoney, LLP
EASTERN DISTRICT OF NEW YORK Wall Street Plaza
Xx 88 Pine Street, Suite 1900
New York, NY 10005

 

AMERICAN TRANSIT INSURANCE COMPANY,
Plaintiff(s) Civil Action No.
1:19-cv-05171-BMC
Vv.
Date Filed: 09/11/2019
YULIA BILYK, ET AL.,
Defendant(s). AFFIDAVIT OF SERVICE
SUMMONS/COMPLAINT
x

 

State of New York County of Nassau ss:

THOMAS DUNN, the undersigned being duly sworn, deposes and says; deponent is not a party herein, is
over 18 years of age and resides in New York State. That on DECEMBER 4, 2019 at 15:30hrs. at 235B
NEW DORP LN, STATEN ISLAND, NEW YORK 10306, last known place of business, deponent
served the within SUMMONS IN A CIVIL ACTION WITH CASE ACTION NUMBER AND DATE
OF FILING ENDORSED THEREON, COMPLAINT, APPENDIX AND COMPENDIUM OF
EXHIBITS on OLEKSIY GERASYMENKO C/O BENTO ORTHO, INC.,

Individual: by delivering a true copy of each to personally; deponent knew the person so served to be the
person described

Corporation: by delivering a true copy of each to Deponent knew said corporation so served to be the
Defendant's attorney.

Suitable Person: by delivering thereat, a true copy of each to, a person of suitable age and discretion.
Deponent knew the person so served to be

X Affixing te Door: by LEAVING CONSPICUOUSLY a true copy of each at the threshold of the door
thereof. Deponent was unable with due diligence to find defendant, or a person of suitable age or
discretion thereat.

X Mailing: Deponent also caused to be enclosed a copy of same, in a postpaid sealed wrapper properly
addressed to said defendant at 235B NEW DORP LN, STATEN ISLAND, NEW YORK 10306, and
depositing said wrapper in a post office, official depository under the exclusive care and custody of the
United States Post Office, department, with New York State. Mailed on 12/5/19

Military Service: I asked the person spoken to whether Defendant was in active military service of the
United States or of the State of New York in any capacity whatever and received a negative reply.
Recipient wore ordinary civilian clothes and no military uniform. The source of my information and the
ground of my belief are the conversations and observations above narrated. Upon information and belief I
aver that the defendant is not in the military service of New York State or of the United States as that term
is defined in either the State or in the Federal statutes.

Description of person served:

  
   
 

Under penalties of perjury, I declare that I have read the fore and the facts ij are true.

Sworn to before me this

THOMAS DUNN
DCA Lic# 2036015-DCA

PEAK PROCESS SERVERS, INC.
DCA Lic# 2079779-DCA

48 Davis Avenue

Port Washington NY 11050

ommission Expires May 20, 2022 Tel: 516.822.7070

 
